*464It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is hereby, affirmed; for the reason that in the absence of proof to the contrary, the presumption obtains that the Governor of Ohio acted in conformity with the laws of this state in the issuing of a warrant for the petitioner upon a requisition of the Governor of Pennsylvania.
The court of appeals properly found that the record in this case does not purport to contain all the evidence presented to the Governor of Ohio by the agent of the Governor of the State of Pennsylvania.
Therefore, the question as to whether Section 110, General Code of Ohio, is directory or mandatory, is not raised by the record in this case, and the decision of that question could in no way affect the judgment that must be entered here.

Judgment affirmed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.